DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 05/16/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matczynski (US 20150039768 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 9, 10 11, 12, 16, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi (US 20070180139 A1) in view of Matczynski (US 20150039768 A1) and further in view of Raj (US 20190334813 A1).
Regarding Claim 1, 11, and 20

Oguchi teaches:

A method comprising: comparing, by a network route management service, the network route information with a master network route information for identifying presence of one or more duplicate network routes in the network route information, wherein the master network route information includes network route information learnt from one or more other network devices connected to the plurality of subnetworks (¶56 Routing information management unit 20 (a network route management service) is constituted of an internal routing information exchange unit 21, an external routing information exchange unit 22, an address addition unit 23, an address comparison unit 24, and an address conversion rule set unit 25 ¶61 address comparison unit 24 detects duplication between the routing information retained in the site(master route information) and the routing information received from the other gateway, ¶49 the routing information is exchanged after an identifier for uniquely identifying each subnet (plurality of subnetworks)); 

removing, by the network route management service, upon identification, the one or more duplicate network routes from the network route information (¶56 Routing information management unit 20 (a network route management service) is constituted of an internal routing information exchange unit 21, an external routing information exchange unit 22, an address addition unit 23, an address comparison unit 24, and an address conversion rule set unit 25 ¶61 generating a network address which is not used in routing table 40 so as to remove the duplication); and 

transmitting, by the network route management service, the network route information excluding the one or more duplicate network routes to the network device (¶56 Routing information management unit 20 (a network route management service) is constituted of an internal routing information exchange unit 21, an external routing information exchange unit 22, an address addition unit 23, an address comparison unit 24, and an address conversion rule set unit 25 ¶49 on detecting duplication of the network address, the gateway sets an address conversion rule, a gateway in one site generates an alternative network address corresponding to the duplicated network address in the opposite site, the gateway distributes the above alternative network address (excluding the duplicate route) to the internal routers (network route)).

However, Oguchi does not teach that a network route management service is implemented over a cloud;
receiving, by a network route management service implemented over a cloud device, network route information from a network device connected to one of a plurality of subnetworks present in a Software Defined Wide Area Network (SD-WAN).
 
Matczynski teaches:

a network route management service implemented over a cloud (¶67 management device 240 may implement the management service or the user service in cloud computing environment 220).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oguchi- in light of Matczynski in order to deliver the computing resources as a service rather than as a product, whereby shared computing resources are provided to user devices (e.g., computers, smart phones, etc.) (Matczynski ¶1).

Oguchi-Matczynski does not teach:


receiving, network route information from a network device connected to one of a plurality of subnetworks present in a Software Defined Wide Area Network (SD-WAN).

Raj teaches:

receiving network route information from a network device connected to one of a plurality of subnetworks present in a Software Defined Wide Area Network (SD-WAN) (¶15 a SD-WAN overlay comprising a plurality of network nodes may receive respective routing and link information from a respective routing agent)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oguchi- Matczynski in light of Raj in order for determining routing decisions in a SD-WAN overlay (Raj ¶15) 


Regarding Claim 2, 12

Oguchi- Matczynski-Raj teaches:

The method as claimed in claim 1.

Raj further teaches:

The method as claimed in claim 1, further comprising receiving network route information related to overlay networks and underlay networks configured within the SD-WAN for identifying presence of the one or more duplicate network routes (¶15 SD-WAN overlay comprising a plurality of network nodes, ¶13 SDN overlay is a deployment method for network virtualization and software-defined networking (SDN) that involves running a logically separate network or network component on top of an existing infrastructure (e.g., an underlay physical network).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oguchi- Matczynski in light of Raj in order for determining routing decisions in a SD-WAN overlay (Raj ¶15) 



Regarding Claim 7, 16
Oguchi-Matczynski-Raj teaches:

The method as claimed in claim 1.

Oguchi further teaches:

The method as claimed in claim 1, further comparing identifying presence of one or more duplicate Internet Protocol (IP) subnets and IP address in the network route information, by comparing the network route information with the master network route information (¶8 sites having the duplicated network address (IP address), ¶61 address comparison unit 24 detects duplication between the routing information retained in the site (master route information) and the routing information received from the other gateway, ¶49 the routing information is exchanged after an identifier for uniquely identifying each subnet (plurality of subnetworks).

Regarding Claim 9, 18
Oguchi- Matczynski-Raj teaches:

The method as claimed in claim 1.

Oguchi further teaches:

The method as claimed in claim 1, further comprising providing details of the one or more duplicate network routes to a network administrator (¶5 network administrators in the organization coordinate so that assigned addresses are not duplicated in the respective sites within the organization, thereby avoiding the occurrence of contradiction in the corporate network connected through the VPN).

Regarding Claim 10, 19
Oguchi- Matczynski-Raj teaches:

The method as claimed in claim 9.

Oguchi further teaches: 

The method as claimed in claim 9, further comprising determining one or more available IP subnets and suggesting about the one or more available IP subnets to the network administrator or assigning the one or more IP subnets on a subnetwork identified to have the one or more duplicate network routes (¶49 on detecting duplication of the network address, the gateway sets an address conversion rule, a gateway in one site generates an alternative network address corresponding to the duplicated network address in the opposite site, the gateway distributes the above alternative network address (excluding the duplicate route) to the internal routers (network route) (assigning the one or more IP subnets on a subnetwork identified to have the one or more duplicate network routes)).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oguchi- Matczynski-Raj as applied to claim 1 above, and further in view of Matsushita (US 20190319877).

Regarding Claim 21
Oguchi- Matczynski -Raj does not teach:

The method as claimed in claim 1, further comprising: identifying one or more duplicate network routes as part of High-Availability (HA) redundancy topology; and allowing the identified one or more redundant network routes to remain in the network route information.

Matsushita teaches: 

The method as claimed in claim 1, further comprising: identifying one or more duplicate network routes as part of High-Availability (HA) redundancy topology (¶6 a plurality of shortest routes from a first transfer device to a second transfer device among the plurality of transfer devices, and generates redundant route information that is information on the plurality of shortest routes ¶5 improving the reliability of communication in a mesh network); 
and 

allowing the identified one or more redundant network routes to remain in the network route information (¶6 redundant route information, ¶26 registers the generated redundant route information in the forwarding database 13, ¶28) Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oguchi- Matczynski-Raj in light of Matsushita in order for improving the reliability of communication in a mesh network improving the reliability of communication in a mesh network (Matsushita ¶5)


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi- Matczynski-Raj as applied to claim 1 above, and further in view of Kondalam (US 20210344591 A1).

Regarding Claim 4, 13

Oguchi- Matczynski-Raj does not teach:

The method as claimed in claim 3, wherein the network route management service is implemented using Overlay Agent Protocol (OAP).

Kondalam teaches:

The method as claimed in claim 3, wherein the network route management service is implemented using Overlay Agent Protocol (OAP) (¶28 distribute route and policy information via a control plane protocol (e.g., Overlay Management Protocol (OMP)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oguchi- Matczynski-Raj in light of Kondalam in order to build and maintain a network topology and make decisions on where traffic flows (Kondalam ¶28).


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi- Matczynski-Raj as applied to claim 1 above, and further in view of Gotlieb (US 20200410809 A1).
Regarding Claim 5, 14

Oguchi- Matczynski-Raj does not teach:

The method as claimed in claim 1, wherein the network device and the one or more other network devices are one of Virtual Private Network Concentrator (VPNC) and Customer Premise Equipment (CPE).

However, Gotlieb teaches:

The method as claimed in claim 1, wherein the network device and the one or more other network devices are one of Virtual Private Network Concentrator (VPNC) and Customer Premise Equipment (CPE) (¶119 servers 606 may reside in a private VLANs (Virtual Local Area Networks) that can only be accessed via (Virtual Private Network) Concentrators).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oguchi- Matczynski-Raj in light of Gotlieb in order for servers 606 to have more direct access to the database 605 to increase efficiency in data processing and storage (Gotlieb ¶119).


Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi- Matczynski-Raj as applied to claim 1 above, further in view of Parulkar (US 20210168052 A1), and further in view of Bagwell (US 20210297383 A1).
Regarding Claim 6, 15
Oguchi -Matczynski-Raj teaches:

The method as claimed in claim 1.

Oguchi further teaches:

The method as claimed in claim 1, wherein the master network route information comprises network address of user devices from which the network routes are received (¶8 a network address (IP address) of a site, ¶52 IP address of each terminal in the site concerned. Internal site router(s), as well as terminals subordinate to the internal site router, is existent in each subnet), 

network address of Local Area Network (LAN) side router from which the network routes originated (¶17 source address of the packet), 

details of WAN service over which the network routes are distributed (¶59 transferring the routing information, being received by the internal routing information exchange unit 21 from an internal site router, to the external routing information exchange unit 22, after adding a site identifier), 

details of site from where the network route originated ¶52 IP address of each terminal in the site concerned. Internal site router(s), as well as terminals subordinate to the internal site router, is existent in each subnet)

Oguchi- Matczynski-Raj does not teach:

details of preferred data centers, source protocol associated with the network routes, metric and cost assigned to the network routes.

Parulkar teaches:

details of preferred data centers, source protocol associated with the network routes (¶49 The computing resources typically provide some amount of compute and memory capacity that the cloud provider can allocate for use by its customers (master information) ¶104 traffic flow identifiers (e.g., combinations of packet headers, such as the protocol (e.g., TCP) value, the source and destination port numbers, and/or the source and destination IP addresses), deployment location in a data center, which may be more preferred).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oguchi- Matczynski-Raj in light of Parulkar in order for implementing multi-carrier access to provider substrate extensions (Parulkar ¶18).

Oguchi- Matczynski-Raj -Parulkar does not teach:

metric and cost assigned to the network routes.

Bagwell teaches:

metric and cost assigned to the network routes (¶25 Selection Component 103 may receive cost and/or metric information, associated with the routes, from Route Cost Component ¶26 Route Cost Component 109 may determine costs and/or other metrics associated with the routes maintained and/or provided by Route Repository 107 (master repository)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oguchi- Matczynski-Raj j-Parulkar in light of Bagwell in order to provide for the selection of a set of a particular VNF to provide services (e.g., services associated with a wireless telecommunications network, such as voice call services, messaging services, etc.) to a UE, in a manner that provides optimal performance and/or lowest resource cost (Bagwell ¶12).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi- Matczynski-Raj as applied to claim 1 above, and further in view of Torvi (US 20150281045 A1).
Regarding Claim 8, 17

Oguchi- Matczynski-Raj does not teach:

The method as claimed in claim I, further comprising identifying one or more redundant network routes that are a part of High-Availability (HA) redundancy topology; and allowing such one or more redundant network routes.

Torvi teaches:

The method as claimed in claim I, further comprising identifying one or more redundant network routes that are a part of High-Availability (HA) redundancy topology; and allowing such one or more redundant network routes (¶31 high-availability or redundancy mechanism, “failover route” generally refers to any redundant or standby path, route).

and allowing such one or more redundant network routes (¶31 “failover route” generally refers to any redundant or standby path, route).


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oguchi- Matczynski-Raj in light of Torvi in order to detect a branch path failover to a failover route (Torvi ¶31).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445         
                                                                                                                                                                                               
/YOUNES NAJI/Primary Examiner, Art Unit 2445